IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                        STATE V. LARAVIE


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                                 STATE OF NEBRASKA, APPELLEE,
                                                V.

                                MIKHAEL J. LARAVIE, APPELLANT.


                              Filed July 10, 2018.   No. A-17-1214.


       Appeal from the District Court for Lancaster County: JOHN A. COLBORN, Judge. Affirmed.
       Timothy S. Noerrlinger for appellant.
       Douglas J. Peterson, Attorney General, and Sarah E. Marfisi for appellee.


       PIRTLE, BISHOP, and ARTERBURN, Judges.
       BISHOP, Judge.
                                       I. INTRODUCTION
        Mikhael J. Laravie, age 17 at the time of his charged offenses, appeals from the Lancaster
County District Court’s order denying his motion to transfer his pending criminal proceeding to
the juvenile court. Finding no abuse of discretion, we affirm.
                                       II. BACKGROUND
        An information was filed in the district court charging Laravie with burglary and two
counts of possession of a stolen firearm; each of these is a Class IIA felony punishable by up to 20
years’ imprisonment. The first count in the information alleges that Laravie did forcibly break and
enter real estate with the intent to commit a felony or steal property on July 16, 2017, and the
remaining two counts allege that on July 30, Laravie was in possession of stolen firearms.
        On September 27, 2017, Laravie filed a motion requesting the district court to waive its
jurisdiction to the juvenile court for further proceedings pursuant to Neb. Rev. Stat. § 29-1816



                                               -1-
(Supp. 2017). A hearing on Laravie’s motion took place on October 24; a summary of the evidence
adduced at that hearing follows.
                                       1. STATE’S EVIDENCE
        The State offered exhibits 1 through 5. These were received without objection for purposes
of the transfer hearing. The State did not call any witnesses to testify, but elicited additional
evidence through its cross-examination of Laravie’s witnesses.
                                           (a) Exhibit 1
        Exhibit 1 includes a March 2015 petition filed against Laravie in the separate juvenile court
of Lancaster County for two theft by shoplifting charges, each a Class II misdemeanor punishable
by up to 6 months’ imprisonment and/or a $1,000 fine. One incident occurred in October 2014 and
the other in March 2015, for items taken from stores without payment which had a value of less
than $200. An April adjudication order reflects that Laravie pled no contest to the March offense,
and the State dismissed the other charge. Following a dispositional hearing on June 29, an
agreement and order of probation was entered, and it set forth numerous terms and conditions for
Laravie’s probationary period of 6 months. A supplemental petition was filed within the case in
October for criminal mischief ($500-$1,500), a Class II misdemeanor. It claimed Laravie damaged
or tampered with City of Lincoln, Nebraska, property on October 1. It was dismissed in November
pursuant to a plea agreement to modify the terms and length of Laravie’s original probation in
exchange for dismissing the supplemental petition. Laravie was ordered to remain on probation
for an additional 6 months, make restitution of $360, and provide 20 hours of community service
to the City of Lincoln. On June 30, 2016, an order of satisfactory release and discharge was filed
by the juvenile court.
                                           (b) Exhibit 2
        Exhibit 2 contains a juvenile petition filed against Laravie on August 5, 2016, for
possession of marijuana, one ounce or less. Laravie pled no contest at the adjudication hearing,
and in December, an agreement and order of probation was filed. Laravie was again placed on 6
months’ probation subject to numerous terms and conditions. The juvenile court entered an order
of release and discharge from probation on June 14, 2017.
                                           (c) Exhibit 3
        Exhibit 3 contains the guidelines for the juvenile diversion program in Lancaster County,
Nebraska. As pertinent here, the guidelines indicate that a juvenile charged with a felony offense
for possession of a weapon is not eligible for juvenile diversion services.
                                           (d) Exhibit 4
       Exhibit 4 consists of the police reports for the present charges. They indicate that on July
25, 2017, a woman reported her “Michael Kors purse” was stolen from her vehicle. Five days later,
she saw it for sale on “Facebook Marketplace,” so she alerted the police department. An
undercover officer communicated with the seller to purchase the purse and arranged to meet.
Laravie drove to the meeting site with a juvenile passenger and met with the undercover officer.



                                                -2-
The stolen purse was on the floor by the front passenger seat. Laravie and the passenger were
placed under arrest and the vehicle was searched. Two stolen handguns were discovered
underneath the passenger seat. One had been stolen on July 5, 2017, from a car parked in a garage;
the gun’s serial number was defaced. The other gun had been stolen July 16 during a burglary of
multiple vehicles located at the home of a law enforcement officer; the serial number on that gun
was also defaced.
        The juvenile passenger with Laravie admitted to numerous burglaries and thefts and
implicated Laravie; he said that he and Laravie found an open garage on July 5, 2017, and they
opened a safe and “grabbed guns.” The passenger kept one of the 8 to 9 guns they stole, but alleged
that Laravie took the others. On the same day at another location, they went into a garage and stole
a handgun from the center console of a vehicle there. (This gun was recovered in the vehicle when
Laravie and the passenger were arrested.) They stole a purse from another vehicle but later
discarded it. The passenger claimed the handgun was always kept in Laravie’s car and that Laravie
was aware of it.
        As for guns stolen from the law enforcement officer’s vehicles, the juvenile passenger
admitted that he and Laravie stole “guns and gear” after breaking into a car parked in the driveway
to obtain the garage door opener to get into the garage. Once in the garage, the passenger got into
another vehicle and stole the handgun stored in the center console. (This gun was recovered in the
vehicle when Laravie and the passenger were arrested.) The passenger used a coat hanger to unlock
the law enforcement officer’s “cruiser” parked in the driveway, where more items were stolen,
including a rifle. (The rifle was later recovered during the execution of a search warrant at the
passenger’s residence.) The passenger also admitted to getting an “AK rifle” from Laravie and to
stealing the Michael Kors purse and posting it on Facebook Marketplace.
        The execution of a search warrant at Laravie’s home turned up some ammunition,
including two .45-caliber magazines which belonged to the law enforcement officer whose garage
and vehicles had been broken into by Laravie and the other juvenile. A women’s Prada billfold
was seized, and although there were other suspected stolen items present in Laravie’s room, none
could be traced back to specific incidents.
        When Laravie was interviewed by the police, he denied any knowledge of the purse being
stolen, as well as denied being involved in any of the burglaries or thefts. Even though he lived in
the area where the law enforcement officer lived and whose garage and vehicles had been broken
into, Laravie denied ever observing the cruiser or knowing where the law enforcement officer
lived.
                                           (e) Exhibit 5
       Exhibit 5 contains law enforcement reports related to two juveniles (not Laravie) escaping
from the Youth Rehabilitation Treatment Center (YRTC) in Kearney, Nebraska, on August 25,
2017. The vehicle picking up the fleeing youths was subsequently identified as belonging to
Laravie’s mother. Laravie admitted to picking them up and driving them back to Lincoln, but
claimed he was told by one of the escapees that he had been released and needed a ride home.
Laravie said that when he arrived and met up with the two youths, he then found out they had
escaped from detention. He claimed to have dropped the youths off in Lincoln and that he had no



                                               -3-
further contact with them. However, one of the escapees was seen getting into Laravie’s car at a
shopping mall on August 27, when the escapee had stolen clothing items from a department store.
Laravie claimed he arranged to meet his friend at the mall, but he did not know until they were
driving away that his friend had stolen clothes from the store.
                  2. TESTIMONY OF SPECIALIZED JUVENILE PROBATION OFFICER
        Caleb Skiles, a specialized juvenile probation officer, supervised Laravie on two separate
occasions. The first case was on “shoplifting and vandalism referrals,” which Skiles took over
from the initial probation officer midway through the probation term. Skiles did not recall any
problems or sanctions being imposed during the course of his supervision of Laravie’s first
probation. However, he noted the additional charge that occurred after Laravie was initially put on
probation and that a motion to revoke was filed as a result. Skiles’ recollection was that, as part of
a plea agreement, Laravie was ordered to pay restitution for the vandalism, which he did, and he
then successfully completed his probation.
        Laravie was never placed out of the home during that probationary period, nor were tracker
or electronic monitoring services implemented. Tracker services involve a person meeting the
youth at school or home to help with school attendance, homework, or getting a job. Tracker
services are implemented when a youth consistently misses school, is having trouble in classes, is
getting poor grades, or has too much free time and needs to get involved in extracurricular activities
or get a job. Electronic monitoring services are usually put in place when a youth is staying out
late past curfew or overnight, or “not coming home for days, hanging out with negative peers.”
Finally, with regard to the first probationary period, Skiles testified that no specific therapeutic
services were offered to Laravie, but it was possible that Laravie had been ordered to cooperate
with individual therapy.
        The second time Skiles supervised Laravie was approximately 4 to 6 months later when he
was on probation for possession of marijuana. During this second period of probation, Skiles
recalled Laravie testing positive for “marijuana, benzos, maybe a few others for marijuana after
that,” and he was sanctioned for the original positive test. He was “[s]anctioned to a substance
abuse evaluation,” which Laravie completed. It was recommended that Laravie take part in a drug
education class and he successfully completed that class. Skiles did not recall any other sanctions
or problems during that second probationary period, and once again, no tracker or electronic
monitoring services were used. Although the probation order allowed for the use of a tracker, it
was not used because Laravie was attending school “for the most part. He had attendance issues
here and there, but was pretty consistent, it was mainly his grades.” Skiles considered using an
electronic monitor as a result of Laravie’s mother having concerns about Laravie staying out past
curfew or not coming home a couple times over the course of a weekend. Skiles decided to not use
the monitor after having a discussion with Laravie and his mother. And although the probation
order also provided for Laravie to cooperate with cognitive groups, this was not used because
Laravie was in a drug education class. Skiles indicated that when a youth is ordered to participate
in certain services through a probation order, it is left to the discretion of the probation officer to
set up the services necessary for that youth. Skiles recalled the second probationary period ended
“towards the end of May or beginning of June of 2017.”



                                                 -4-
        On cross-examination by the State, Skiles was asked to describe the process used when a
youth is arrested for certain law violations. Skiles said that law enforcement will call to report a
youth on a new law or probation violation, and arrange to meet “whoever’s on call” at the “Youth
Detention Center here in Lancaster.” The probation officer will interview the youth about school,
home, past probation terms, and prior law violations; the parents are interviewed with similar
questions. Information about the circumstances of the offense are obtained from the law
enforcement officer. The purpose of the interviews is to gain information as to whether “the youth
is a potential risk to flee or a risk to the community.” In making a decision on whether to detain
the youth at that time, in addition to considering the information from the interviews and police
reports, the probation officer has an assessment tool called “the RAI.” According to Skiles, this
assessment tool considers
        the law violation itself, if it’s a felony or a misdemeanor, prior probation terms, if the youth
        has been a runaway in the past, has missed court hearings. There’s aggravating factors and
        mitigating factors, if the parent is willing to take them home that evening, or are able to
        take them and care for them. That will be a mitigating factor as a matter relating to if the
        kid is not attending school or if they have multiple law violations on the current call.

After assessing Laravie for the present charges, Skiles determined “[s]ecure detention” was needed
because of the “severity of the law violation.” Skiles acknowledged that certain types of offenses
tend to lead to higher scores.
        Skiles originally worked as a community-based resource officer, “which is low risk
offenders.” At the time of this transfer hearing, Skiles had just been “promoted to community
base[d] intervention officer, which is the high risk youth[.]” To decide if a youth is a low or high
risk offender, a “Youth Level of Service Assessment,” (sometimes referred to as “the YLS”) is
used. According to Skiles, “It determines based on their criminal history, their family
circumstances, education, employment, substance abuse, personality behaviors. And then we add
all the scores up and if it’s over 16, it’s a high risk youth, and if it’s below that, it’s a low risk
youth.”
        The YLS is done by “the predisposition investigation officer, who does the interviewing
of the youth and the parent.” It is updated every 6 months. Skiles indicated that the juvenile court
judge can order therapy as part of a probationary sentence, and this can include substance abuse
and mental health therapy, as well as cognitive groups, which are sometimes referred to as moral
reconation therapy. Intensive family preservation is also available; it consists of a therapist and a
skill builder coming into the home three to four times a week. “[T]he therapist works with usually
mental health or substance, and then the skill builder works with the family and the youth to either
get them a job, work with the school, attending school, stuff like that.” Intensive family
preservation is effective for issues going on in the home, and troubles that may be going on with
the youth and the youth’s parents. The hope is “to preserve the youth in the home . . . prior to being
sent out of home.” The seriousness of an offense can be considered when deciding whether to
maintain a youth in the home.
        Out-of-home placements are a “last resort,” and can “mean anything between Boys Town,
group homes, to treatment facilities . . . or hospitalization treatment facilities.” The highest level



                                                 -5-
of placement for a juvenile is the YRTC, which is used “[i]f we have exhausted all services within
the home, and out-of-home placements have all been exhausted as well.” According to Skiles, the
average length of out-of-home placement is 9 to 12 months. Depending on the group home or
placement, that placement usually determines when the youth has successfully completed the
program and is ready to return to the community, but there are “team meetings” to make that
determination. Once a youth is nearing the end of the out-of-home placement, the probation officer
will notify the judge. “In most cases services are put in place to help the youth kind of transition
home, coming from a more structured environment to usually a not so structured environment in
the home.”
        Given Laravie’s age, which Skiles believed to be 17 at the time of hearing, Skiles
acknowledged that it was “[p]ossibly” a concern whether there was time to address Laravie’s needs
“in such a short amount of time.”
                               3. TESTIMONY OF LARAVIE’S MOTHER
        Laravie’s mother works as a registered nurse at an area hospital; his father is an electrician.
In the summer of 2017 (when Laravie engaged in the activity leading up to the present charges),
Laravie’s mother was working 7 p.m. to 7 a.m. shifts, and his father was gone “weeks at a time for
his job.” The father subsequently changed jobs so he could be home every day. The mother testified
that Laravie was born in April 2000 and was currently a senior at a high school in Lincoln, although
he was behind in some credits and would not graduate with his class in May 2018. She said that
for the past couple of weeks, her son was involved in an after school club that has boxing, martial
arts, and exercise activities. She talked about the rules in her home for Laravie, including curfews.
Following an incident where he was not in school as required, Laravie “lost privileges to go
anywhere, he lost his car, his phone.”
        Laravie’s mother agreed that Laravie would not turn 19 until April 2019. She did not
believe that Laravie “truly understands the significance” of the pending case “[b]ecause of his age”
or that he “understood what he was doing and what it could cause in the . . . big picture.” “[H]e
didn’t understand that when you steal guns, they get into hands of other people, and . . . that’s how
things happen and other crimes are committed and people could die.”
        Laravie’s mother said she was not having any current problems with her son, no behavioral
issues, and he was following the established curfews.
                               4. DISTRICT COURT’S ORDER DENYING
                                   TRANSFER TO JUVENILE COURT
        On November 16, 2017, the district court entered an order finding there was a sound basis
to retain jurisdiction and therefore the motion to transfer was denied. The court’s discussion of the
factors contained in Neb. Rev. Stat. § 43-276(1) (Reissue 2016) is set forth in the analysis section
of this opinion. Laravie timely appealed from the district court’s order.
                                  III. ASSIGNMENT OF ERROR
       Laravie assigns the district court erred by finding the State met its burden of establishing a
sound basis for retention of the case in the district court.




                                                 -6-
                                  IV. STANDARD OF REVIEW
         A trial court’s denial of a motion to transfer a pending criminal proceeding to the juvenile
court is reviewed for an abuse of discretion. State v. Hunt, 299 Neb. 573, 909 N.W.2d 363 (2018).
An abuse of discretion occurs when a trial court’s decision is based upon reasons that are untenable
or unreasonable or if its action is clearly against justice or conscience, reason, and evidence. Id.
                                           V. ANALYSIS
                                    1. APPELLATE JURISDICTION
         When a juvenile seeks to transfer a criminal case from adult court to juvenile court,
§ 29-1816(3)(c) provides that “[a]n order granting or denying transfer of the case from county or
district court to juvenile court shall be considered a final order for the purposes of appeal,” and,
“[u]pon entry of an order, any party may appeal to the Court of Appeals within ten days.” This
statutory amendment providing for interlocutory appeals became effective August 24, 2017. On
November 22, Laravie properly perfected his appeal from the district court’s denial of his motion
to transfer his criminal proceeding to the juvenile court.
                           2. MOTION TO TRANSFER TO JUVENILE COURT
        Neb. Rev. Stat. § 43-246.01(3) (Reissue 2016) grants concurrent jurisdiction to the juvenile
court and the county or district courts over juvenile offenders who (1) are 11 years of age or older
and commit a traffic offense that is not a felony or (2) are 14 years of age or older and commit a
Class I, IA, IB, IC, ID, II, or IIA felony. Actions against these juveniles may be initiated either in
juvenile court or in the county or district court. In the present case, all of the allegations against
Laravie put him within this category of juvenile offenders.
        When Laravie moved to transfer his case to juvenile court, the district court conducted a
hearing pursuant to § 29-1816(3)(a), which subsection requires consideration of the following
factors set forth in § 43-276(1):
        (a) The type of treatment such juvenile would most likely be amenable to; (b) whether there
        is evidence that the alleged offense included violence; (c) the motivation for the
        commission of the offense; (d) the age of the juvenile and the ages and circumstances of
        any others involved in the offense; (e) the previous history of the juvenile, including
        whether he or she had been convicted of any previous offenses or adjudicated in juvenile
        court; (f) the best interests of the juvenile; (g) consideration of public safety; (h)
        consideration of the juvenile’s ability to appreciate the nature and seriousness of his or her
        conduct; (i) whether the best interests of the juvenile and the security of the public may
        require that the juvenile continue in secure detention or under supervision for a period
        extending beyond his or her minority and, if so, the available alternatives best suited to this
        purpose; (j) whether the victim agrees to participate in mediation; (k) whether there is a
        juvenile pretrial diversion program established pursuant to sections 43-260.02 to
        43-260.07; (l) whether the juvenile has been convicted of or has acknowledged
        unauthorized use or possession of a firearm; (m) whether a juvenile court order has been
        issued for the juvenile pursuant to section 43-2,106.03; (n) whether the juvenile is a




                                                 -7-
       criminal street gang member; and (o) such other matters as the parties deem relevant to aid
       in the decision.

         The customary rules of evidence shall not be followed at such hearings and, “[a]fter
considering all the evidence and reasons presented by both parties, the case shall be transferred to
juvenile court unless a sound basis exists for retaining the case in county court or district court.”
See § 29-1816(3)(a) and (b).
         As the Nebraska Supreme Court has explained, in conducting a hearing on a motion to
transfer a pending criminal case to juvenile court, the court should employ “a balancing test by
which public protection and societal security are weighed against the practical and
nonproblematical rehabilitation of the juvenile.” State v. Stevens, 290 Neb. 460, 465, 860 N.W.2d
717, 725 (2015). “In order to retain the proceedings, the court need not resolve every factor against
the juvenile, and there are no weighted factors and no prescribed method by which more or less
weight is assigned to a specific factor.” Id. “The burden of proving a sound basis for retention lies
with the State.” Id.
         Laravie contends the State failed to meet this burden; therefore, we next consider the
district court’s discussion of each of the transfer factors and the evidence relied upon in the court’s
ultimate determination that the factors favored retention over transfer.
                                  3. JUVENILE TRANSFER FACTORS
        The district court made findings as to the factors contained in § 43-276(1), which “shall be
considered” at a hearing under § 29-1816(3)(a). We first summarize the factors the district court
concluded favored retaining jurisdiction, followed by the factors which favored transferring the
case to juvenile court, and then the remaining factors which were inapplicable or neutral in this
case.
                          (a) Factors Favoring Retention in District Court
        The district court found almost all of the factors set forth in § 43-276(1) favored retaining
jurisdiction in the district court, namely: (a) the type of treatment Laravie would most likely be
amenable to, (c) motivation for the commission of the offense, (d) Laravie’s age, (e) Laravie’s
previous history, (g) consideration of public safety, (h) Laravie’s ability to appreciate the nature
and seriousness of his conduct, (i) whether Laravie’s best interests and the security of the public
may require that Laravie continue in secure detention or under supervision for a period extending
beyond his minority and, if so, the available alternatives best suited to this purpose; and (l) whether
Laravie has been convicted of or has acknowledged unauthorized use or possession of a firearm.
        The district court’s order addresses Laravie’s past opportunities to work through problems
within the juvenile court’s jurisdiction, and notes that Laravie “promptly re-offended less than two
months after the conclusion of each probation term.” And “[d]espite prior juvenile court
involvement, [Laravie’s] behavior has escalated drastically”; “[j]uvenile alternatives have in fact
failed to correct [Laravie’s] anti-social behavior”; and therefore, Laravie is “not amenable to the
rehabilitative services that can be provided under the Nebraska Juvenile Code.”




                                                 -8-
        Regarding Laravie’s involvement with stolen firearms, the court stated, “There is no
benevolent motive that would explain these actions, and the theft of these firearms poses a risk to
public safety.” Further, given that Laravie was 17 years old at the time of the pending offenses,
and at the time of the transfer hearing he was only “five months from turning 18,” the court
expressed concerned about the juvenile court losing jurisdiction when Laravie turns 19. The need
for “supervision of [Laravie], whether it be incarceration or probation, would extend beyond the
time the Juvenile Court would have jurisdiction over [Laravie].”
         When considering Laravie’s previous history, the court noted Laravie’s previous
adjudications for theft and marijuana possession, plus the criminal mischief charge which was
dismissed in exchange for extending his probation term. As for public safety, the court stated, “The
evidence reflects that [Laravie] has a recent history with guns, aiding and abetting escape, and
involvement with other individuals engaged in criminal activity. He poses a risk to public safety
if he is in the community without intense supervision.” The court concluded the need for that
supervision would be required beyond the time the juvenile court would have jurisdiction over
Laravie.
        Regarding Laravie’s ability to appreciate the nature and seriousness of his conduct, the
court found that Laravie “appears to act without regard for the consequences of his crimes” and
does not appear to appreciate “the dangerousness of his crimes and how these actions put the safety
and security of the community at risk.” And when balancing Laravie’s best interests with the
security of the public, the court expressed concern that the juvenile court “would have less than 17
months to work with [Laravie] to attempt to supervise and rehabilitate him” and the evidence
indicates that Laravie’s need for supervision “will outlast his minority[.]”
        The factor related to firearms favored retention given Laravie’s pending charges, and
further, the court pointed out that ammunition stolen from a law enforcement officer was found in
Laravie’s bedroom.
                          (b) Factors Favoring Transfer to Juvenile Court
        The district court only found one factor set forth in § 43-276(1) favored transfer to the
juvenile court, namely, (b) evidence of violence. The court found there was no direct evidence of
violent acts committed by Laravie. However, the court also pointed out that Laravie was involved
in multiple thefts “of almost a dozen firearms” and at the time of his arrest, two of those stolen
firearms were in his vehicle and had been defaced. Stolen ammunition was also found in Laravie’s
bedroom.
         Although the court stated that § 43-276(1)’s factor (f) related to Laravie’s best interests
would seem to weigh in favor of transferring because it would be in Laravie’s best interest to not
have a felony conviction and have the potential ability to seal a juvenile court adjudication in the
future, the court also stated that in order to rehabilitate Laravie, it would be in his best interest to
be supervised for a period longer than the juvenile court would have jurisdiction.
                                         (c) Neutral Factors
      The district court found three of the factors set forth in § 43-276(1) to be inapplicable,
namely: (j) whether the victim agrees to participate in mediation, (k) whether there is a juvenile




                                                 -9-
pretrial diversion program pursuant to §§ 43-260.02 to 43-260.07, and (m) whether a juvenile court
order has been issued for the juvenile pursuant to § 43-2,106.03. Factor (m) is relevant when after
a disposition under § 43-247(1), (2), (3)(b), or (4), the court enters an order, after an evidentiary
hearing, finding the juvenile is not amenable to rehabilitative services provided under the Nebraska
Juvenile Code. Such an order may be considered in a future juvenile transfer motion.
         There was no evidence regarding mediation, and although there is a pretrial diversion
program in Lancaster County, Laravie would not be eligible given the nature of the current charges.
The court found there was no evidence related to factor (m).
         Also, with regard to § 43-276(1)’s factor (n) criminal street gang member, this factor was
not regarded as being favorable either way. The court acknowledged there was no evidence
received on this factor, but that the evidence “does indicate that [Laravie] associates with multiple
other individuals who engage in criminal activity.”
         No additional findings were made under § 43-276(1)’s factor (o), which can be included
as to other matters deemed relevant to the decision.
                       4. WAS DENIAL OF TRANSFER ABUSE OF DISCRETION?
        As noted earlier, in order to retain the proceedings, a trial court need not resolve every
factor against the juvenile, and there are no weighted factors and no prescribed method by which
more or less weight is assigned to a specific factor. See State v. Stevens, 290 Neb. 460, 860 N.W.2d
717 (2015). Further, a trial court’s denial of a motion to transfer a pending criminal proceeding to
the juvenile court is reviewed for an abuse of discretion. State v. Hunt, 299 Neb. 573, 909 N.W.2d
363 (2018).
        In this case, the district court found almost all of the factors set forth in § 43-276(1) favored
retaining the case. The only factors the court found in favor of transferring jurisdiction to the
juvenile court were: there was no evidence of direct violence committed by Laravie and it was in
Laravie’s best interests to avoid a felony conviction. Laravie argues on appeal that the district court
“abused its discretion by giving a disproportionate amount of weight to [Laravie’s] prior juvenile
court involvement and the circumstances of the offenses, while failing to give adequate weight to
[Laravie’s] amenability to treatment, immaturity, and his best interests.” Brief for appellant at 7.
Laravie claims the State failed to offer any evidence regarding the type of treatment Laravie would
be amenable to, nor did it offer evidence as to the length of time necessary to successfully complete
such treatment. “The State simply produced [Laravie’s] prior probation orders.” Id. He argues,
“[T]here was no evidence presented that indicated [Laravie] would require substantial treatment
past the age of nineteen, or that he required treatment and services which could not be provided
through juvenile court.” Id. Laravie contends the evidence demonstrated that he was responsive to
the limited interventions and supervision provided by the juvenile court in the past. “Furthermore,
finding that [Laravie] would require supervision beyond the time the juvenile court would have
jurisdiction and adulthood is pure speculation, especially in the absence of evidence from a
qualified professional.” Id. at 8.
        As stated above, there are no weighted factors and no prescribed method by which more or
less weight is assigned to a specific factor. Further, as pointed out by the State, “While no expert
opined directly on the specific type of treatment Laravie required, . . . the district court did not err



                                                 - 10 -
in drawing the inference from Laravie’s previous recidivism that the juvenile court’s services have
been ineffective at rehabilitating him.” Brief for appellee at 11. We agree. There is no statutory
requirement that an expert testify at these transfer hearings, and further, even if an expert testified
and opined that Laravie could successfully be rehabilitated under the juvenile court’s jurisdiction
before turning 19, the district court would not be bound by such an opinion and could reach its
own conclusion on that issue based on the evidence before it. See Lewison v. Renner, 298 Neb.
654, 905 N.W.2d 540 (2018) (triers of fact are not required to take opinions of experts as binding
upon them, and determining the weight to be given expert testimony is uniquely the province of
the fact finder). There was ample evidence in this case for the court to determine that Laravie’s
need for confinement and services would be more safely addressed by retaining the case; this
decision is supported by the evidence and is not based on speculation. The evidence established
that despite several opportunities to get on a better track under the supervision of the juvenile
justice system, Laravie’s behavior had instead “escalated drastically.” While Laravie may have
gone through the required steps of his two prior probations, he clearly was not sufficiently
amenable to embracing any lessons learned in a way to better influence his future choices; instead,
as the district court observed and the record supports, Laravie’s behaviors worsened to “criminal
conduct considerably more dangerous than his prior offenses, despite the prior juvenile court
involvement.”
        To reinforce the notion that the juvenile court system had no effect on stopping Laravie’s
decline into much more serious criminal activity, we point to additional evidence. Laravie went
from shoplifting, criminal mischief, and marijuana possession, to burglary, stealing guns, and
aiding other juveniles in their escape from detention. The evidence reveals that despite Laravie’s
ability to complete juvenile probation, within 4 months of his first probation starting, he was
charged with a criminal mischief offense. Although that charge was dismissed, it resulted in a
6-month extension of his initial probation. Within a couple months of release from his extended
probation in June 2016, Laravie was charged with marijuana possession and was again placed on
juvenile probation. And then significantly, within a month of being released from his second
probation in June 2017, he is alleged to have engaged in burglary and stealing firearms. In the
course of three incidents in July 2017, 11 or 12 firearms were taken, of which only a few were
subsequently recovered. And as observed by the district court, “the theft of these firearms poses a
risk to public safety.”
        Laravie contends, however, that being arrested 2 months after completing his second term
of probation “goes more to the level of treatment needed, rather than amenability to treatment.”
Reply brief for appellant at 2. He claims that during his terms of probation, he received “limited
treatment services.” Id. Therefore, there was “no evidence presented to support a finding that
[Laravie] would not be amenable to treatment better suited to his rehabilitative needs, but only that
the limited past treatment was unhelpful.” Id. He suggests that “[w]hile the evidence would
certainly support a finding that he likely needs a higher level of supervision, this does not equate
to length of time.” Id. (emphasis in original). While it is true that the past treatment, which was
designed for the lesser offenses committed by Laravie at the time, was apparently “unhelpful” in
that Laravie continued to break the law, it is nevertheless also true that despite being subjected to
the juvenile court’s jurisdiction for 2 years, Laravie demonstrated no behavioral improvement and



                                                - 11 -
instead engaged in more dangerous behaviors. If 2 years were insufficient to reform Laravie’s
lesser criminal behaviors, then it is certainly understandable why the district court was not
persuaded his attitude and behavior could be improved through the juvenile system in the 17
months remaining under the juvenile court’s jurisdiction, particularly given the more serious nature
of the presently charged offenses.
         Further, despite Laravie’s parents’ attempts to improve their son’s behavior through rules,
curfews, and lost privileges, and despite Laravie’s father changing his job so he could be home
every day, Laravie nevertheless made the choice to engage in increasingly dangerous and unlawful
activity. The evidence demonstrates that despite parental support and despite juvenile probation
services and support, Laravie continued to make bad, in fact, worse, choices. And to the extent
Laravie is suggesting treatment and confinement in out-of-home placement or the YRTC are
options that should be tried first, that may have been a reasonable option under two circumstances:
(1) if more time remained before Laravie ages out of the juvenile court’s jurisdiction and (2) if
Laravie had not demonstrated disregard for such treatment and confinement by aiding in the escape
of others from the YRTC.
         Laravie also argues that his need for dual-diagnosis outpatient treatment should be
considered. However, as the State correctly notes, although Laravie’s mother testified about
Laravie completing a mental health and substance abuse evaluation which recommended
“[o]utpatient therapy” for “dual diagnosis,” the record does not contain any other information on
that diagnosis or any proposed course of therapy. Further, to the extent Laravie needs mental health
treatment, even his probation officer acknowledged that given Laravie’s age it was “[p]ossibly” a
concern whether there was time to address Laravie’s needs “in such a short amount of time.” The
district court expressed this same concern repeatedly in its order.
         Finally, Laravie argues the court should have more adequately considered his lack of
maturity. He argues, “The circumstances surrounding the case certainly do not paint a picture of a
sophisticated criminal mind, but rather, a young kid who made poor decisions with a friend.” Brief
for appellant at 8. However, breaking into people’s vehicles or garages to steal guns, purses, and
other items is not just a poor decision from the standpoint of knowingly breaking the law, it also
demonstrates Laravie’s disregard and disrespect for the property, privacy, and personal space of
others. Additionally, Laravie and his companion made a deliberate choice to break into a law
enforcement vehicle and steal a rifle and other gear; stolen ammunition belonging to that law
enforcement officer was located in Laravie’s bedroom. The district court’s finding with regard to
Laravie’s ability to appreciate the nature and seriousness of his conduct is on point when stating
that Laravie “appears to act without regard for the consequences of his crimes” and does not appear
to appreciate “the dangerousness of his crimes and how these actions put the safety and security
of the community at risk.”
         Other cases demonstrate that a district court’s decision denying transfer to the juvenile
court is not an abuse of discretion when past efforts to rehabilitate a juvenile have not deterred
ongoing criminal conduct and the evidence demonstrates genuine concerns for the public’s safety
if proper supervision and services are not provided. For example, in State v. Doyle, 237 Neb 60,
464 N.W.2d 779 (1991), a 15-year-old defendant’s failure to observe terms of a prior juvenile
probation order, and the fact that the defendant was on probation for burglary when he engaged in



                                               - 12 -
further unlawful conduct provided a sufficient basis for a district court to deny the defendant’s
request to be transferred to the juvenile court’s jurisdiction. See, also, State v. Doyle, 237 Neb.
944, 468 N.W.2d 594 (1991) (factual findings of district court set forth after remand). In that case,
the defendant and a coperpetrator burglarized a pawn shop, taking guns and ammunition. They
subsequently stole a van and went to a shopping mall where the coperpetrator pointed a loaded
gun at the victim in an attempt to rob her of her vehicle. In addition to the repeated unlawful
conduct despite past interventions, other reasons supporting the denial included concerns about the
ability to rehabilitate by age 19, and the facilities for treatment and rehabilitation were better if the
case was kept in the district court. The district court’s decision was affirmed on appeal.
         Also, recently, in State v. Hunt, 299 Neb. 573, 909 N.W.2d 363 (2018), a 15-year-old
defendant went on to commit additional armed robberies despite juvenile court intervention and
services as a result of prior armed robberies. The defendant’s juvenile probation officer claimed
the defendant had been “respectful, patient, open, and honest with her.” Id. at 577, 909 N.W.2d at
368. In that case, the defendant was a gang member and the crimes were premeditated, violent and
aggressive. We recognize that Laravie’s charges do not indicate any direct violence, nor was there
evidence that Laravie belonged to a gang. Nevertheless, there are still concerns as to whether
Laravie can be successfully rehabilitated in the time remaining before he reaches the age of
majority. In Hunt, although it was noted that the defendant might be amenable to treatment, “there
were no guarantees ‘or even reasonable assurances’ that [the defendant] would be accepted into a
group home setting given this was his second episode of seriously violent offenses within a
9-month period.” Id. at 578, 909 N.W.2d at 369. Further, the district court in Hunt concluded that
without detention and rehabilitative treatment, the defendant presented a serious risk to the
community, and it was in the defendant’s best interests to be continued in secure detention. After
weighing the statutory factors, the district court concluded there was a sound basis for retaining
jurisdiction over the case. The Supreme Court affirmed.
         In the present case, in addition to the factors discussed previously, when balancing
Laravie’s best interests with the security of the public, the court expressed concern that the juvenile
court “would have less than 17 months to work with [Laravie] to attempt to supervise and
rehabilitate him” and the evidence indicates that Laravie’s need for supervision “will outlast his
minority.” Further, the district court found that Laravie “poses a risk to public safety if he is in the
community without intense supervision.”
         We cannot say the district court abused its discretion by finding that the statutory factors
favored retaining the case, as the record supports that Laravie’s need for supervision and treatment
will extend beyond the time the juvenile court would have jurisdiction over him. And when a
district court’s basis for retaining jurisdiction over a juvenile is supported by appropriate evidence,
it cannot be said that the court abused its discretion in refusing to transfer the case to juvenile court.
See State v. Hunt, supra.
                                          VI. CONCLUSION
        For the foregoing reasons, we affirm the district court’s order denying Laravie’s request to
transfer jurisdiction of the case to the juvenile court.
                                                                                        AFFIRMED.



                                                  - 13 -